PER CURIAM.
Edmonson S. Couric, Jr., the former employer, appeals an order of the Florida Unemployment Appeals Commission. As the conflicts in evidence were resolved by the trier of fact, and as the findings of fact are supported by substantial competent evidence, the judgment is affirmed. See Heifetz v. Department of Business Regulation, 475 So.2d 1277, 1281-82 (Fla. 1st DCA 1985); §§ 120.57(l)(b)10, 120.68(10), Fla. Stat. (1989). We find no error in the referee’s treatment of the draft employment agreement introduced in evidence at the hearing, and agree with the Commission that the facts found by the referee do not show disqualifying misconduct on the part of the employee. See § 443.036(26), Fla. Stat. (1989); Hartenstein v. Florida Department of Labor & Employment Security, 383 So.2d 759, 761-62 (Fla. 2d DCA 1980).
Affirmed.